Citation Nr: 0210985	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  96-35 311	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for postoperative residuals of L4-5 disc herniation.


REPRESENTATION

Appellant represented by:	Ohio Governor's Office of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1991 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision that granted 
the veteran's claim for service connection for a low back 
disability, and assigned a noncompensable evaluation, 
effective March 28, 1992.  The veteran disagreed with the 
assigned evaluation.  Based on the receipt of additional 
evidence, the RO, by rating action dated in January 1996, 
increased the evaluation to 10 percent, effective March 28, 
1992.  Thereafter, in an April 1997 rating decision, the RO 
assigned a 20 percent evaluation for postoperative residuals 
of L4-5 disc herniation, effective April 1, 1997.  In 
February 1998, the Board remanded the claim to the RO for 
clarification of the veteran's desire for a Travel Board 
hearing.  

By decision in July 1998, the Board found that a 20 percent 
evaluation was warranted prior to April 1, 1997, but denied 
the claim for a rating in excess of 20 percent.  In a rating 
decision dated in August 1998, the RO effectuated the Board's 
decision, and assigned a 20 percent evaluation, effective 
March 28, 1992.  The veteran appealed the Board's July 1998 
decision to the United States Court of Appeals for Veterans 
Claims which, by an order dated April 27, 1999, granted a 
motion to remand.  It vacated that part of the Board's 
decision that denied a rating in excess of 20 percent for the 
veteran's low back disability, both prior and subsequent to 
April 1, 1997.

By decision in May 2000, the Board remanded the case to the 
RO for additional development of the record.


REMAND

Following action taken by the RO pursuant to the Board's May 
2000 remand, the RO noted in July 2002 that the American 
Legion had not completed a VA Form 646, Statement of 
Accredited Representation in Appealed Case.  It was also 
noted that no extension of time to complete the form had been 
requested.  Consequently, the RO returned the case to the 
Board without argument by the veteran's representative.  What 
is significant about the RO's action is that the veteran is 
not represented by the American Legion.  It appears that the 
veteran executed a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, in October 
2001 whereupon he appointed the state Department of Veterans 
Affairs.  Although the form is not completed in its entirety, 
the stamp of the state department was used, apparently to 
designate the office appointed to act on the veteran's 
behalf, and the executed form was acknowledged by VA in 
January 2002.  

The provisions of 38 C.F.R. § 20.600 (2001) require that an 
appellant be afforded full right to representation in all 
stages of an appeal.  In this case, it is unclear whether the 
representative recognized by VA since January 2002 was ever 
given opportunity to provide written argument on the 
veteran's behalf.  In order to give the representative the 
opportunity to do so, the claims file needs to be returned to 
the RO.  

The Board also notes that the veteran submitted his 
substantive appeal in October 1994.  At that time, he stated 
that he wanted to testify at a hearing before a member of the 
Board at the RO.  Following the Board's remand in February 
1998 to seek clarification of the veteran's intent, the RO 
sent the veteran a letter dated February 11, 1998 asking him 
to state whether he still wanted a Travel Board hearing.  No 
response was received.  However, the RO sent the veteran a 
letter the next day concerning an unrelated matter.  This 
letter was sent to a different address from the February 11, 
1998 letter, and it was discovered that the veteran indeed 
had an address different from that used on the February 11, 
1998, letter.  Thus, it appears that the RO sent the letter 
seeking clarification of the veteran's desire for a Travel 
Board hearing to an incorrect address.  The veteran's intent 
regarding attendance at a hearing should also be cleared up 
on remand.

Finally, the Board notes that part of the development sought 
by the Board in its May 2000 remand was not completed because 
the veteran was incarcerated.  In April 2002 it was noted 
that he had failed to report for a scheduled examination 
because of his incarceration.  It was also noted that the 
prison officials were not able to transport him to Columbus, 
Ohio due to staffing difficulties, and that a physician 
willing to go to the prison could not be found.  It was 
reported that the Chillicothe VA medical center responded 
that the examination could not be completed at that facility 
because of the complexity of the examination request.  

This information raises several questions, such as whether 
the examination request by the Board was not understandable, 
whether the Chillicothe facility is staffed with personnel 
qualified to conduct an examination of the type requested by 
the Board in its remand, whether a prison physician could be 
contracted to conduct the examination, etc.  Because it is 
not clear that VA has pursued all avenues to ensure that the 
Board's examination request is met, further evidentiary 
development along these lines is required.  Bolton v. Brown, 
8 Vet. App. 185 (1995).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)) are fully complied 
with and satisfied.  

2.  The RO should send a letter to the 
veteran inquiring as to his intent with 
respect to a hearing.  Any requested 
hearing should be scheduled and 
arrangements necessary to accommodate any 
special requirement of any custodial 
authority should be met, if possible.  
(The hearing should be scheduled after 
completing other evidentiary development 
such as that sought in the paragraph 
below.)

3.  The RO should schedule the veteran for 
an examination of his service-connected 
low back disability.  All clinical 
findings necessary to apply rating 
criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001) and those set 
forth at 67 Fed. Reg. 54349 (Aug. 22, 
2002) should be made.  (New criteria for 
rating intervertebral disc syndrome are 
effective from September 23, 2002.)  Range 
of motion studies should be conducted and 
all functional losses should be 
identified, such as pain on use, weakness, 
incoordination, etc.  Functional losses 
affecting the veteran should be equated to 
the criteria set forth in the pertinent 
rating criteria, both old and new.  (In 
arranging this examination, the RO should 
ensure that every feasible avenue for 
examining the veteran, whether by VA or 
fee-basis, at any correctional facility or 
any VA facility is explored.  The RO 
should also ensure that the medical 
practitioner called upon to conduct the 
examination understands the questions to 
be address.  Complex or not, every 
reasonable effort should be undertaken to 
ensure that the request is fulfilled.  
Bolton, supra.)  

4.  If the benefit sought by the veteran 
is not granted, a supplemental statement 
of the case should be issued.  Rating 
criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001) and 67 Fed. 
Reg. 54349 (Aug. 22, 2002) (effective from 
September 23, 2002) should be included in 
the supplemental statement of the case.  
Applicable provisions of the Veterans 
Claims Assistance Act of 2000 should also 
be included.  

5.  The veteran's duly appointed 
representative should be given an 
opportunity to present written argument.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

